Citation Nr: 9914075	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  92-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
meniscectomy.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to an increased (compensable) evaluation for 
a right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.  In 
June 1994, the Board remanded this case for additional 
development, to include the gathering of recent treatment 
records.  Following the completion of that development, the 
case was returned to the Board for further appellate review.  

Initially, the Board notes that the issues of entitlement to 
service connection for residuals of a right meniscectomy and 
entitlement to service connection for a left knee condition 
are discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  A May 1984 rating decision which denied service 
connection for residuals of a right knee meniscectomy was not 
appealed by the veteran. 

2.  The evidence added to the record since the May 1984 
rating decision is not duplicative or cumulative of evidence 
previously of record and is so significant, when viewed in 
conjunction with the evidence previously of record, that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's right knee scar has not been shown to be 
ulcerated, tender or painful on examination.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision which confirmed and 
continued a denial of service connection for residuals of a 
meniscectomy of the right knee is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).
   
2.  Evidence received since the May 1984 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38  C.F.R. §§ 3.102, 3.156(a) (1998). 

3.  The criteria for a compensable evaluation for a right 
knee scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim for residuals of right 
meniscectomy

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, 12 Vet. 
App. 209 (1999), and Winters v. West, 12 Vet. App. 203 
(1999).  The Board finds that the veteran is not prejudiced 
by the consideration of the Board by its initial analysis of 
his new and material claim under the new case law.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the original claim for service connection for 
residuals of a right knee meniscectomy was denied in a May 
1984 rating decision.  That decision was predicated on a 
finding that the right knee meniscectomy was first noted at a 
time too remote from service to be related to service and, in 
addition, was unrelated to the veteran's service-connected 
right knee scar.  

Specifically, the RO noted that the evidence of record 
revealed that service connection was awarded for a right knee 
scar in November 1969 based on VA examination in June 1969 at 
which time the veteran reported an in-service laceration and 
a well-healed, asymptomatic scar was noted.  Moreover, the 
medical evidence of record at that time revealed that the 
veteran injured his knee at work in October 1977 and 
underwent a meniscectomy in August 1978.  In addition, such 
evidence revealed that he reinjured his right knee at work in 
March 1982 and again in October 1983 at which time a 
pneumoarthrogram found a loose body in the right knee joint.   

In June 1984, the veteran was notified of the May 1984 rating 
decision and of his appellate rights.  This rating decision 
became final when the veteran did not file a notice of 
disagreement within one year of the date he was notified of 
the unfavorable determination.  See 38 U.S.C.A. § 7105(b)(1), 
(c) (West 1991); Person v. Brown, 5 Vet. App. 449, 450 
(1993).  A final decision cannot be reopened and reconsidered 
by the Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, the VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b) (West 
1991).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters v. West, No. 97-2180, slip op. at 4.  If the claim is 
well-grounded, then the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

The evidence submitted since the RO's May 1984 decision 
includes VA and private medical records dated from June 1984 
to August 1998, statements and hearing testimony of the 
veteran, and service medical records.  The Board finds that 
the majority of this evidence is new, as it was not 
associated with the record at the time of the RO's May 1984 
decision (with the exception of the service medical records 
which already were of record); however, not all of the 
evidence is material.  In this regard, the Board notes that 
some of the VA and private medical records do not discuss the 
veteran's right knee.  In addition, the Board finds that some 
of the veteran's statements are duplicative of evidence in 
the record at the time of the RO's May 1984 decision.  Be 
that as it may, the Board finds that VA and private medical 
records which addressed the veteran's current right knee 
disability and related history, are material.  In particular, 
the Board notes the statement received by the RO in April 
1991 from Steven A. Holper, M.D., which relates the veteran's 
right meniscectomy and current residuals to his period of 
service, in addition to the numerous statements and records 
of Wade Malhas, M.D., which relate the veteran's current 
right knee condition to work-related injuries, but also note 
the existence of shrapnel located near the veteran's right 
knee cap which warranted the use of a brace.  Accordingly, as 
new and material evidence has been found, the veteran's claim 
is reopened.  

As noted above, if new and material evidence has been 
presented to reopen the prior claim, the Court has directed 
the Board to make a determination as to whether the claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  There are 
three basic elements of a well grounded claim:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.   See Epps v. Gober, 126 F.3d 1464 
(1997). 

In this case, the record clearly shows a current right knee 
disability associated with a right meniscectomy.  Moreover, 
it is noted that the veteran served in combat.  In the case 
of any veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred by such service satisfactory lay or 
other evidence of service incurrence of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (1998).  Accordingly, the 
Board, at least for the purposes of making a determination as 
to whether the claim of service connection for a right medial 
meniscectomy is well grounded, accepts the veteran's 
statements regarding injuries sustained in service as true.  
Moreover, as noted above, despite conflicting opinions, there 
is at least one physician who has related the veteran's 
current right knee condition to service.

Although the Board finds that the claim of service connection 
for residuals of a right meniscectomy is well grounded, as 
noted previously, VA must ensure that the duty to assist has 
been fulfilled before proceeding to a merits adjudication.  
In this case, the Board finds that further development is 
needed to clear up the apparently conflicting evidence of 
record regarding whether the veteran's current right knee 
condition is related in some way to his period of service or 
to post-service on-the-job injuries.  Accordingly, for the 
reasons discussed in the REMAND portion of this decision, 
such case should be returned to the RO for further 
development. 


II.  Compensable evaluation for right knee scar

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  

A review of the record reveals that in November 1969 the RO 
awarded the veteran service connection for a right knee scar 
and assigned a noncompensable (zero percent) evaluation.  
Although service medical records revealed no shell fragment 
wounds, the RO noted that the veteran received the Purple 
Heart in October 1967 for gunshot wounds to the back and 
shoulder.  Moreover, during VA examination in June 1969 the 
veteran indicated he received a laceration above the right 
knee anteriorly.  A small 3/8 by 1/8-inch scar was noted and 
described as healed, nonadherent, nonfibrotic and 
nonsymptomatic.  Other scars also were noted in the area of 
the right knee, but the veteran stated that he did not 
receive those in service.  The noncompensable evaluation for 
a right knee scar has been in effect since the November 1969 
rating decision.

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155.  Where 
entitlement to service connection has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

The VA has the duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Each disability must be 
reviewed in relation to its history and emphasis must be 
placed upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (1998).  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1998).  The basis of a disability evaluation 
is the ability of the body to function as a whole under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (1998). 
When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

As noted, the veteran has been assigned a noncompensable 
evaluation under the provisions of Diagnostic Code 7805.  
Under the provisions of Diagnostic Code 7805, scars are to be 
rated based on the limitation of function of the part 
affected, in this case, the right knee.  A 10 percent 
evaluation is warranted for limitation of flexion of the leg 
to 45 degrees under the provisions of Diagnostic Code 5260.  
In addition, a 10 percent evaluation is warranted for 
limitation of extension of the leg to 10 degrees under the 
provisions of Diagnostic Code 5261. Other relevant provisions 
of the rating schedule provide a 10 percent evaluation for 
tender and painful scars (Diagnostic Code 7804) or poorly 
nourished scars with repeated ulceration (Diagnostic Code 
7803). 

The record contains voluminous medical records related to the 
veteran's right knee, to include references to post-service 
injuries and surgery.  However, these records do not show any 
findings specifically related to the veteran's service-
connected right knee scar, to include any complaints or 
findings of ulceration, pain or tenderness.  In addition, 
there is no indication that any limitation of function of the 
right knee is a result of the veteran's service-connected 
scar.  In fact, range of motion of the right knee was shown 
to be from 0 to 110 degrees in October 1994 and from 0 to 130 
degrees in October 1995.  Accordingly, the Board finds that a 
noncompensable evaluation adequately reflects the level of 
disability currently associated with the veteran's right knee 
scar.  The Board notes that the veteran's residuals of a 
right meniscectomy were discussed separately in the previous 
section.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 57-58 (1990).


ORDER

Based on the submission of new and material evidence, the 
claim for service connection for residuals of a right 
meniscectomy is reopened, and the appeal is granted to this 
extent only.

Entitlement to a compensable evaluation for a right knee scar 
is denied.


REMAND

As indicated above, the record contains conflicting opinions 
and evidence regarding the onset of the veteran's left and 
right knee disabilities.  On the one hand, the record 
contains numerous references to post-service work-related 
bilateral knee injuries as noted by numerous records and 
statements from Wade Malhas, M.D..  On the other hand, a 
statement received in April 1991 from Steven A. Holper, M.D., 
related the veteran's right meniscectomy and current 
residuals to his period of service.  In addition, Dr. Holper 
attributed the veteran's left knee disability to his current 
right knee disability.  Moreover, Dr. Malhas noted the 
existence of shrapnel located near the veteran's right knee 
cap which warranted the use of a brace.  However, X-rays do 
not confirm this finding.

As a result of the apparently conflicting evidence of record, 
the Board finds that additional development is necessary 
prior to proceeding with further appellate review.  
Accordingly, this case is REMANDED for the following 
development:  
  

1.  The RO should schedule the veteran 
for an examination of the knees to 
determine the current nature and extent 
of any disability.  Any and all indicated 
studies should be performed.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's current right knee 
disability is related to his period of 
service.  The examiner specifically 
should discuss the relationship among 
current findings (to include any 
radiological findings of shrapnel in the 
right knee), post-service right knee 
injuries, subsequent right knee 
procedures, and the veteran's period of 
service.  In addition, the examiner 
should discuss the relationship between 
any current left knee disability and the 
veteran's residuals of a right knee 
meniscectomy, to include a discussion as 
to whether it is at least as likely as 
not that any left knee disability is a 
result of any specific right knee 
disability.  The complete rationale for 
each opinion expressed should be 
provided.  The claims folder must be made 
available to the examiner for review.

2.  Subsequently, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures.

3.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for residuals of a right 
meniscectomy and entitlement to service 
connection for a left knee condition, on 
either a direct or secondary basis.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

